This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 REBECCA ELIZABETH CHAVEZ,

 3          Petitioner-Appellant,

 4 v.                                                                                     No. 35,252

 5 OATHIE LOUIS ROBINSON,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF QUAY COUNTY
 8 Albert J. Mitchell Jr., District Judge

 9 Rebecca Elizabeth Chavez
10 Hobbs, NM

11 Pro Se Appellant

12 Nate Gentry
13 Joyce M. Gentry
14 Albuquerque, NM

15 for Appellee


16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   DISMISSED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        JONATHAN B. SUTIN, Judge

8 WE CONCUR:


 9 _______________________________
10 LINDA M. VANZI, Judge


11 _______________________________
12 J. MILES HANISEE, Judge




                                           2